ORDER SUSTAINING JUDGMENTS OF REVERSAL
The Court having on February 22, 1995, entered its judgments reversing the judg*206ment and orders of the trial court from which appeals were taken in the above-entitled matters, and the Court thereafter having by order of March 30, 1995, granted the petitions of appellant Gary Case and appellee Hickok’s, Inc., for rehearing of the cause, and new briefs having been submitted by the parties, and oral argument of the cause on rehearing having been presented on May 22, 1995, and the Court having considered the new authorities submitted on behalf of the parties and the oral arguments of counsel and having determined anew that the judgment and orders from which appeal is sought should be reversed, now, therefore, it is
ORDERED that this Court’s written decision and judgments of reversal entered on February 22, 1995, be and they are hereby sustained.
BY THE COURT:
/s/ Robert A. Miller
ROBERT A. MILLER, Chief Justice
KONENKAMP, J., dissents.
GEORGE W. WUEST, Retired Justice, dissents in accord with his dissent in Case v. Murdock, 528 N.W.2d 386, 390 (S.D.1995).
PARTICIPATING: MILLER, C.J., SABERS, AMUNDSON and KONENKAMP, JJ., and GEORGE W. WUEST, Retired Justice.
GILBERTSON, J., not having been a member of the Court at the time this case was submitted, did not participate.